Citation Nr: 0420307	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  96-49 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to VA compensation pursuant to 
38 U.S.C.A. § 1151 for diabetes mellitus.  

2.  Entitlement to VA compensation pursuant to 
38 U.S.C.A. § 1151 for drug addiction.

3.  Entitlement to VA compensation pursuant to 
38 U.S.C.A. § 1151 for heart disability.  

4.  Entitlement to VA compensation pursuant to 
38 U.S.C.A. § 1151 for left shoulder disability.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from August 1976 to July 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The Board remanded the case to the RO in June 2003.


FINDINGS OF FACT

1.  VA hospitalization, medical or surgical treatment did not 
cause diabetes mellitus.

2.  VA hospitalization, medical or surgical treatment did not 
cause drug addiction.

3.  VA hospitalization, medical or surgical treatment did not 
cause heart disability.

4.  VA hospitalization, medical or surgical treatment did not 
cause left shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to VA compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991) 
for diabetes mellitus have not been met.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (1995).

2.  The criteria for entitlement to VA compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991) 
for drug addiction have not been met.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (1995).

3.  The criteria for entitlement to VA compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991) 
for heart disability have not been met.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (1995).

4.  The criteria for entitlement to VA compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991) 
for left shoulder disability have not been met.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. § 3.358 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in numerous items of 
correspondence including the August 2003 VCAA letter to him.  
The letter advised him what information or evidence VA still 
needed from him.  It told him to tell VA about any additional 
information or evidence that he wanted VA to try to get for 
him, and to send VA evidence it needed as soon as possible.  
The letter advised him what the status of his claim was and 
how he could help, and what the evidence must show to 
establish entitlement.  He was told that he must give VA 
enough information about his records so that VA could request 
them, and that it was his responsibility to make sure VA 
receives all requested records that are not in the possession 
of a Federal department or agency.  

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  VA medical records and examination reports and 
private treatment records have been obtained.  Reasonable 
attempts were made to obtain identified relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jun. 24, 2004) held, in part, that where, as here, 
VCAA notice was not mandated at the time of the initial AOJ 
decision, the appellant has the right to VCAA content-
complying notice and proper subsequent VA process.  The Board 
notes that the veteran was issued content complying process 
in August 2003 and in September 2003, after the August 2003 
VCAA letter to the veteran, the RO reviewed the veteran's 
claim and complete claim file and issued a supplemental 
statement of the case.  Additionally, in May 2004 the RO 
advised the veteran that it was sending his case back to 
Board, and that he could request the Board to accept 
additional evidence.  Therefore, there was proper subsequent 
VA process.  There is no prejudice to the veteran.

Pertinent law and regulations

The claims at issue were filed in September 1995.  

In Gardner v. Derwinski, 1 Vet. App. 584, (1991), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter "the 
Court") invalidated 38 C.F.R. § 3.358 (c)(3) (1990) as it 
then stood, on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  The Court's decision was 
appealed to both the United States Court of Appeals for the 
Federal Circuit and the Supreme Court. Both affirmed the 
decision.  Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom, Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).  
Thereafter, the Secretary of VA (the Secretary) sought an 
opinion from the Attorney General of the United States as to 
the full extent to which benefits were authorized under the 
Supreme Court's decision.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358.

The applicable provisions of 38 U.S.C.A. § 1151 (West 1991) 
provide that where there is no willful misconduct by the 
veteran, additional disability resulting from a VA 
hospitalization, medical or surgical treatment causing 
injury, or aggravation thereof, shall be compensated as if 
service connected.  While the statute requires a causal 
connection, not every additional disability is compensable 
because 38 C.F.R. § 3.358(c) (1995) provides that it is 
necessary to show that additional disability is actually the 
result of a disease or injury or aggravation of an existing 
disease or injury and not merely coincidental therewith.  
Compensation is not warranted for the continuance or natural 
progress of a disease or injury.

Section 1151 was amended, effective October 1996.  The 
amendment reinstituted for all 38 U.S.C.A. § 1151 cases a 
requirement of fault for recovery under the provisions of 38 
U.S.C.A. § 1151.  In a precedent opinion dated December 31, 
1997, the Acting General Counsel of VA concluded that the 
term "all claims for benefits under 38 U.S.C. § 1151, which 
governs benefits for persons disabled by treatment or 
vocational rehabilitation, filed before October 1, 1997, must 
be adjudicated under the provisions of section 1151 as they 
existed prior to that date." VAOPGPREC 40-97 (December 31, 
1997).

In Jones v. West, 12 Vet. App. 460, 463 (1999), the Court 
noted that a claim for compensation under 38 U.S.C.A. § 1151 
entails the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.

Factual background

In September 1995, the veteran stated that in 1977, Oakland 
police stopped him when he was walking up and down the street 
in front of the YMWCA waiting to get a room and told him he 
had two choices, jail or the hospital.  He chose the 
hospital.  The police called the ambulance and they took him 
to the Palo Alto VA hospital.  He only needed headache and 
stomach medicine but they gave him powerful tranquilizers 
(Trilafon) and Cogentin for side effects to the 
tranquilizers.  They changed his medications several times 
and he has become a diabetic.  They changed his medication to 
Molindone and he became a PCP addict.  While in California he 
was attacked and ran off the hospital ground by security when 
he cracked or sprained his left shoulder blade.  The shoulder 
blade still bothered him and so did his heart.  He was still 
having problems with dangerous drugs and he had never had 
problems with them before going to VA and being put on 
tranquilizers.  

The veteran was hospitalized at a VA hospital from July to 
October 1977.  During the course of the hospitalization, he 
was treated with phenothiazines finally being adjusted to 
Trilafon and Cogentin.  Schizophrenia was diagnosed.  

Diabetes mellitus was diagnosed on VA examination in December 
1980.  The veteran reported at the time that he had been 
treated for it since December 1979.

A January to March 1982 VA hospital summary reports a 
diagnosis of episodic alcohol abuse.  

A July 1982 VA hospital summary indicates that the veteran 
was received on the ward in cuff and belt.  He had been 
transferred from another VA Medical Center via ambulance, in 
leg and arm restraints.  He had had some shots before being 
transported and could not remember what happened.  

A November 1982 VA medical certificate indicates that the 
veteran was distressed about having been mugged.  

A February 1983 VA medical record indicates that the veteran 
had presented after PCP use.

At the time of a November 1990 VA psychiatric examination, 
the veteran reported that in August 1988, he was admitted to 
a VA Medical Center and that the history was apparently that 
he would get off his medications or get onto street drugs and 
end up in an actively psychotic state.

A March 1996 private medical record indicates that the 
veteran denied a history of fractures.  His blood pressure 
was 188/108 and 150/105.  His heart was regular.   

An October 1996 private medical record indicates that the 
veteran reported that he had stopped taking Prolixin 
Decanoate because he was using cocaine.  The diagnoses were 
cocaine dependence, alcohol abuse, cannabis abuse, PCP abuse, 
inhalant abuse in full remission, and hypertension.  



Analysis

Diabetes mellitus

The Board notes that a December 1980 VA examination report 
indicates that the veteran was diagnosed with diabetes 
mellitus in 1979.  However, there is no competent medical 
evidence of a nexus between diabetes mellitus and VA 
hospitalization, medical, or surgical treatment 

The Board notes that the veteran has opined about the cause 
of his diabetes mellitus.  However, since he is a layperson, 
his opinion as to the cause of diabetes mellitus is not 
competent evidence of its cause.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).  Medical evidence of a nexus is required.  

In light of the above, VA compensation for diabetes mellitus 
pursuant to 38 U.S.C.A. § 1151 is not established.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Drug addiction

Concerning drug addiction, the Board notes that a January to 
March 1982 VA hospital summary reports a diagnosis of 
episodic alcohol abuse, that the veteran reported using PCP 
in February 1983, and that in November 1990, the veteran 
reported that he had used street drugs.  However, there is no 
competent medical evidence of record of a nexus between drug 
addiction and VA hospitalization, medical, or surgical 
treatment.  

The Board notes that the veteran has opined about the cause 
of drug addiction.  However, since he is a layperson, his 
opinion as to the cause of drug addiction is not competent 
evidence of its cause.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  Medical evidence of a nexus is required.  

In light of the above, VA compensation for drug addiction 
pursuant to 38 U.S.C.A. § 1151 is not established.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Heart condition

Concerning a heart condition, the evidence shows high blood 
pressures on private evaluation in March 1996 and 
hypertension reported in an October 1996 private evaluation 
report.  However, there is no competent medical evidence of a 
nexus between a heart condition and VA hospitalization, 
medical, or surgical treatment.

The Board notes that the veteran has opined about the cause 
of heart disability.  However, since he is a layperson, his 
opinion as to the cause of heart disability is not competent 
evidence of its cause.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  Medical evidence of a nexus is required.  

In light of the above, VA compensation for a heart condition 
pursuant to 38 U.S.C.A. § 1151 is not established.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Left shoulder

Concerning a left shoulder disability, the veteran asserts 
that he has one and he is competent to indicate that he has 
had left shoulder injury.  However, there is no medical 
evidence of a left shoulder disability and there is no 
competent medical evidence of a nexus between any current 
left shoulder disability and VA hospitalization, medical or 
surgical treatment.  Medical evidence of a nexus is required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

In light of the above, VA compensation for a left shoulder 
disability pursuant to 38 U.S.C.A. § 1151 is not established.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to VA compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for diabetes mellitus is denied.

Entitlement to VA compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for drug addiction is denied.

Entitlement to VA compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for heart disability is denied.

Entitlement to VA compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for left shoulder disability is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



